UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8234


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAIFULLAH ANJUM RANJHA,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:07-cr-00239-MJG-1; 1:09-cv-01379-MJG)


Submitted:   May 27, 2011                 Decided:   June 10, 2011


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Saifullah Anjum Ranjha, Appellant Pro Se. Christine Manuelian,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Saifullah    Anjum        Ranjha     appeals        from       the     district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion    to    vacate,    set     aside,     or    correct       his       sentence.      The

district court issued a certificate of appealability noting the

Supreme Court decision in United States v. Santos, 553 U.S. 507

(2008),    and    the     Supreme        Court’s    remand        of    a    Ninth     Circuit

decision in Moreland v. United States, 129 S. Ct. 997 (2009).

               This    appeal      was     placed     in     abeyance         pending      this

court’s decision in United States v. Halstead, 634 F.3d 270 (4th

Cir. 2011).       In light of our holding in Halstead, we vacate the

district       court’s     order     and     remand        this    proceeding         to   the

district court for further consideration in light of Halstead,

and particularly to determine whether this case presents the

“merger problem” described by the Supreme Court in Santos.                                 See

553 U.S. at 516-17 (plurality opinion); id. at 527 (Stevens, J.,

concurring).          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and   argument        would      not    aid      the     decisional

process.

                                                                  VACATED AND REMANDED




                                             2